Citation Nr: 0003544
Decision Date: 02/10/00	Archive Date: 09/08/00

DOCKET NO. 94-18 700               DATE FEB 10, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Huntington, West Virginia

THE ISSUE

Entitlement of the appellant, on behalf of the veteran's children
in her custody, to an increased apportionment of the veteran's VA
disability compensation benefits.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from June 1963 to June 1967 and
from January 1968 to March 1977.

This case is before the Board of Veterans' Appeals (Board) on
appeal from a January 1993 determination of the RO. The Board
remanded the case in February 1997 and June 1998 for additional
development.

The Board notes that in September 1998, the appellant submitted a
Request for Approval of School Attendance (VA Form 21-674), and
indicated that the veteran's son, R., was in high school and that
he would not be able to live on his own and was functioning at the
level of a 6 to 8 year old child.

In October 1998, the RO requested that the appellant submit
evidence regarding whether that child was a helpless child for VA
purposes. The appellant did not respond to that request. As that
child is now residing with the veteran, the RO should contact the
veteran and ascertain whether he wishes to submit a claim for
helpless child benefits.

This is a contested claim. The veteran is represented by Disabled
American Veterans. The appellant is not represented in connection
with her appeal.

-2-

REMAND

The appellant seeks an increased apportionment of the veteran's VA
disability compensation benefits for the benefit of the veteran's
children. The case had been previously remanded by the Board for
the purpose of clarifying the amount of the apportionment granted
as well as the income and expense figured relied on by the RO in
denying an increase in the apportionment.

In the August 1998 Supplemental Statement of the Case, the RO set
forth the amount of the apportionment withheld from April 1992 to
December 1997. In addition, the RO summarized the income and
expense information of record which was considered.

However, after the issuance of the Supplemental Statement of the
Case, the RO, by rating action in March 1999, assigned the veteran
a total compensation rating based on individual unemployability
from October 1998. As a result, the veteran's disability
compensation benefits have been increased.

In addition, in April 1999, the veteran notified the RO that his
son, R., was living with him. In October 1999, the veteran's
representative argued that the case should be remanded for
reconsideration of the claim in light of the change of custody of
the child and for updated income and expense information. The
veteran also requested that the apportionment for that child be
discontinued.

The RO has not readjudicated the claim for increased apportionment
since the change in circumstances noted hereinabove. The Board is
of the opinion that the change in circumstances must be considered
by the RO prior to appellate handling of his matter.

-3-

The Board finds that prior to readjudication of the claim, that
further development is appropriate to ascertain what changes, if
any, have taken place with regard to the financial status of both
the veteran and the appellant.

While the Board regrets the additional delay resulting from this
remand, due process considerations require returning the case to
the RO. For the reasons set forth above, the case is hereby
REMANDED to the RO for the following actions:

1. The RO should request updated income-expense data from both the
veteran and the appellant to include all household income and
expenses. The RO then should review the record and determine
whether an increase in the apportionment of the veteran's
disability compensation on behalf of the minor children is
warranted.

2. After completion of the development requested hereinabove, the
RO should furnish to the veteran and his representative, and to the
appellant, a Supplemental Statement of the Case setting forth an
accurate summary of the evidence, a citation to applicable laws and
regulations, and a detailed analysis of the reasons and supporting
bases for the RO's determination. Both parties should be afforded
an opportunity to respond, and all contested claims procedures
should be complied with. The veteran's representative should be
afforded an opportunity to review the record and to submit a VA
Form 646.

4 -

The case should then be returned to the Board for further appellate
review, if indicated. The purpose of this remand is to ensure that
contested claims procedures are followed and that both parties are
afforded due process of law. The Board intimates no opinion as to
the eventual determination to be made in this case.

The appellant and the veteran have the right to submit additional
evidence and argument on the matter or matters the Board has
remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, pares. 8.44-8.45 and
38.02-38.03.

STEPHEN L. WILKINS 
Member, Board of Veterans, Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

- 5 -

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1999).



